Citation Nr: 1137992	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-27 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression, secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for a heart condition, secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for a kidney condition, secondary to diabetes mellitus, type II.  

4.  Whether new and material evidence has been submitted to reopen the claim for service connection for service connection for arterial hypertension, secondary to diabetes mellitus, type II.  

5.  Entitlement to an increased rating for diabetes mellitus, type II, currently evaluated as 20 percent disabling.  

6.  Entitlement to an increased rating for diabetic neuropathy of the right lower extremity, currently evaluated as 20 percent disabling.  

7.  Entitlement to an increased rating for diabetic neuropathy of the left lower extremity, currently evaluated as 20 percent disabling.  

8.  Entitlement to an increased rating for diabetic neuropathy of the right upper extremity, currently evaluated as 20percent disabling.  

9.  Entitlement to an increased rating for diabetic neuropathy of the left upper extremity, currently evaluated as 20 percent disabling.  

10.  Entitlement to an increased rating for status post left-sided partial cranial nerve III palsy, currently evaluated as 10 percent disabling.  

11.  Entitlement to an increased (compensable) rating for mature cataract of the left eye.  

12.  Entitlement to an increased (compensable) rating for erectile dysfunction.  

13.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2008 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

The Veteran testified at a RO hearing before a hearing officer.  A transcript of that hearing is of record and associated with the claims folder.  

The issues of increased rating for peripheral neuropathy of the upper and lower extremities, partial cranial nerve III palsy, mature cataract of the left eye, and erectile dysfunction; and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has major depression due to, or a consequence of, his service-connected diabetes mellitus, type II.  

2.  A chronic heart disability, other than hypertension, has not been diagnosed during the appeal period.  

3.  A chronic kidney disability has not been diagnosed during the appeal period.  

4.  The competent medical evidence shows that the Veteran's service-connected diabetes mellitus, type II is managed by an oral hypoglycemic agent and restricted diet; however, his diabetes mellitus does not require use of insulin or regulation of activities.  

5.  Service connection for arterial hypertension was denied by rating decision in September 2004.  The Veteran did not timely appeal the decision within one year of notice of the denial.  

6.  Evidence received subsequent to the September 2004 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for arterial hypertension.  


CONCLUSIONS OF LAW

1.  Major depression is due to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

2.  A heart condition was not incurred in or aggravated by active service, nor may the disorder be presumed to have been incurred in service, neither is it proximately due to, the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

3.  A kidney condition was not incurred in or aggravated by active service, nor may the disorder be presumed to have been incurred in service, neither is it proximately due to, the result of, or aggravated by service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1110, 1111, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).  

5.  The September 2004 RO decision which denied service connection for arterial hypertension is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

6.  Evidence submitted subsequent to the September 2004 denial of service connection for arterial hypertension is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2007 and February 2008.  The letters fully addressed all notice elements and were sent prior to the initial RO decisions in these matters.  They informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.   See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). With those letters, the RO effectively satisfied the notice requirements with respect to the issues on appeal.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in February 2008 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  He was told that the claim for arterial hypertension was denied because there was no evidence showing his hypertension was related to his service-connected diabetes mellitus, type II or evidence of this disability during service.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO associated the Veteran's service treatment records, VA treatment records, and private medical statements with the claims file.  No outstanding evidence has been identified.  

As to his petition to reopen the claim of service connection for hypertension, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. §3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of American v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.)

As to the remaining issues on appeal, the Veteran underwent VA examinations in February 2007 and March 2008.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided a rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board recognizes that the Veteran's last VA examination of his diabetes mellitus is now over three years old.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's diabetes mellitus since the March 2008 VA examination.  Such has not been contended otherwise.

The Board also notes that the Veteran receives benefits from the Social Security Administration (SSA).  Those records are located in the claims file and show that he is in receipt of benefits for a non-service connected disability.  

The Veteran was offered a Board hearing which he declined.  He did, however, testify at a RO hearing in connection with his claim for service connection for depression in August 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the August 2009 hearing, the RO Hearing Officer enumerated the issues on appeal.  See RO Hearing Transcript (T.) at 2.  There was testimony given by a medical expert and he provided evidence only as it related to the Veteran's claim of service connection for depression.  The hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the Hearing Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  


In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

The Veteran asserts that service connection is warranted for a heart condition, kidney condition, and major depression as due to his service-connected diabetes mellitus, type II.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011.  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  


Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the current version of 38 C.F.R. § 3.310, VA will not concede such aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The RO will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (rating schedule) and determine the extent of aggravation by deducting the baseline level of severity as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(a) (2011).  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).  

At the outset, service treatment records are devoid of findings, treatment, or diagnosis for major depression, a heart condition, or kidney condition.  There is no evidence indicating that any of the conditions had its onset in service or within one year of service discharge.  The Veteran does not assert to the contrary.  Therefore, entitlement to service connection for a heart or kidney condition or major depression on a direct basis (38 C.F.R. § 3.303) or presumptive basis (38 C.F.R. §§ 3.307, 3.309) is not warranted.  

Rather, as specified in his claims, the Veteran asserts that he has major depression, a heart condition, and a kidney condition, due to his service-connected diabetes mellitus, type II.  

In January 2007, a medical statement was received from J.A.J., MD.  He related that the Veteran served in Vietnam and that he was service-connected for several disabilities.  Dr. J.A.J. indicated that the Veteran stated he was always depressed with very low self esteem.  He related death wishes and indicated that he did not believe he was the man he used to be.  He related he was impotent, helpless, and hopeless.  He revealed poor concentration and lack of interpersonal relations, always staying secluded at home.  He stated he had no joy in living and that he lacked interest in his surroundings and in his self.  He suffered from insomnia and constant anhedonia.  He also had nightmares of his war experiences.  Dr. J.A.J. stated that the Veteran had chronic and severe major depression that was directly related and due to his service-connected disabilities.  In another statement by Dr. J.A.J. within one day of this statement, he indicated that the Veteran had PTSD with major depression.  He indicated that this was anxiety related and due to his war experiences and worsened by his physical condition.  

Social Security Disability Determination records dated in March 1997 show that the Veteran does not allege a mental condition.  However, evidence received revealed he was anxious, sad, and frustrated.  He was alert, logically coherent, and oriented, but his concentration, judgment, and memory seemed to be somewhat affected.  

The Veteran underwent VA examination in February 2007.  He stated that he began treatment for depression and anxiety two months prior to the examination.  He had no history of suicide attempts, but he had a history of assaultiveness, having been involved in several street fights during his youth.  He stated that his last episode of violence was two years prior to the examination when he slapped someone.  He stated that he had depression which started two years prior to the examination when he developed eye complaints.  He had depression, anxiety, and was socially withdraws, six times a week to a severe degree.  

A mental status evaluation revealed the Veteran to be well groomed, with unremarkable speech and psychomotor activity.  His attitude was cooperative and his affect was constricted.  His mood was anxious.  He had no delusions, nor complaints of a sleep impairment.  He had insight into the fact that he had a problem.  He had no panic attacks, hallucinations, homicidal or suicidal thoughts.  His memory was normal.  The diagnosis was depressive disorder, not otherwise specified.  His global assessment of functioning (GAF) was 70.  The examiner opined that the Veteran's depressive disorder was less likely as not caused by or related to his service-connected disabilities.  The examiner stated that there was no evidence of psychiatric complaints, findings, or treatment prior to or during military service.  The examiner stated that the Veteran sought psychiatric care in 2007, forty years after service discharge and almost 10 years after he was diagnosed with diabetes mellitus, type II with service-connected complications.  He was gainfully employed until 1995, when he retired with a physical condition.  

In May 2008, medical records and statement were received from J.L.L.M., MD, in support of the Veteran's claim.  Dr. J.L.L.M. indicated, in pertinent part, that the Veteran has numerous disabling conditions, to include service-connected and nonservice-connected conditions, which exacerbated his mental symptoms.  These mental symptoms were diagnosed as major depressive disorder and posttraumatic stress disorder (PTSD).  His major depressive disorder, recurrent, severe, with psychotic features was said to be due to severe general medical conditions.  

In August 2009, a RO hearing was held before a Hearing Officer at the RO.  The Veteran's psychiatrist testified as an expert witness.  He related that the Veteran retired from work due to his back condition, which was not service-connected.  The psychiatrist stated that the Veteran had numerous other physical conditions, including diabetes mellitus, type II, and other conditions that were connected to his diabetes mellitus, type II.  As a result of these conditions, the Veteran had developed a major depression.  The psychiatrist also related that the Veteran hoped he would get better, and as his condition worsened, his major depression got worse.  He also related that he disagreed with the findings in the February 2007 VA examination which indicated, in pertinent part, that because the major depression was diagnosed almost 10 years after the Veteran's service-connected diabetes mellitus, type II, the major depression was not caused by his service-connected diabetes mellitus, type II, and its secondary disabilities.  The psychiatrist opined that because the Veteran was hoping to get better, and he did not, his mental condition worsened as a result of his physical condition.  He maintained that the proximity in time of the diagnosis of diabetes mellitus and its secondary conditions did not prevent his major depression from occurring later.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, service connection for major depression secondary to diabetes mellitus and its secondary conditions, is warranted.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with major depression.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for diabetes mellitus, type II, and numerous secondary conditions.  Specifically, the Veteran was granted service connection for diabetes mellitus, type II by rating decision of July 2003.   Service connection for several other disabilities, to include peripheral neuropathy of the upper and lower extremities, has also been established.  His combined disability rating is 70 percent.

Turning to crucial Wallin element (3), the February 2007VA examinations addressed the issue of medical nexus.  Specifically, the examiner indicated that the Veteran sought care for major depression in 2007, 40 years after service discharge and nearly 10 years after diagnosis of diabetes mellitus and its secondary conditions.  He was able to work until 1995 when he retired due to a nonservice-connected disorder.  The VA examiner opined that it was less likely than not that the Veteran's major depression was caused by or a result of his service-connected diabetes mellitus and its secondary conditions.  

However, two private psychiatrists, Dr. J.A.J and Dr. J.L.L.M., found that the Veteran's major depression was caused by his medical conditions.  Dr. J.L.L.M. attributed the major depression to the Veteran's chronic medical conditions, both service-connected and nonservice-connected.  Conversely, Dr. J.A.J. attributed the Veteran's major depression to the Veteran's service-connected diabetes mellitus, type II, and its secondary conditions.  Dr. J.A.J. also testified at the Veteran's August 2009 RO hearing, indicating that contrary to the findings noted in the February 2007 VA examination, he found that the service-connected diabetes mellitus and its secondary conditions made the Veteran's major depression symptoms worse.  He stated that the Veteran initially thought that he would getter better, but as his service-connected disabilities worsened, his mental symptomotalogy worsened.  This is evidence of aggravation.  Although Dr. J.L.L.M.'s opinion attributed the Veteran's chronic medical conditions to his major depression, those medical conditions also included his service-connected conditions.  

The February 2007 VA examination was limited in its scope and narrowly discussed that the Veteran did not have major depression on a direct basis attributable to service.  The examiner did not attribute the major depression to his service-connected disabilities because the Veteran was able to work after service to retirement.  The VA examiner also did not attribute the major depression to his service-connected disabilities because his major depression was not diagnosed until nearly 10 years after diagnosis of the Veteran's diabetes mellitus.  Although the opinion did not attribute the Veteran's major depression to his service-connected diabetes mellitus, type II or its secondary conditions, the opinion also did not discuss whether or not the Veteran's diabetes mellitus, type II and its secondary conditions aggravated his major depression symptoms.  

According to 38 C.F.R. § 4.2 (2011), if a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  In this case, since the February 2007 VA examination report did not address the issue of aggravation, it is inadequate for evaluation purposes.   

As for the private medical statements, they both found that the Veteran's major depression was due to or worsened by his medical conditions.  Dr. J.A.J. in his medical statement and in his testimony at the Veteran's personal hearing, found that the Veteran's major depression was worsened by his service-connected diabetes mellitus, type II and its secondary conditions.  Dr. J.L.L.M., on the other hand, attributed the Veteran's major depression to his service-connected and nonservice-connected medical conditions.  Both of these medical statements were found to be credible, but the Board finds the statement by Dr. J.A.J. to be more persuasive, as he not only found the Veteran's major depression was worsened by his service-connected diabetes mellitus and secondary conditions, he testified at the August 2009 RO hearing, clarifying his opinion and discussing why the February 2007 VA examination was inadequate in this regard.  

Although the medical records and statement from Dr. J.L.L.M., attributed the Veteran's major depression to his service-connected and non service-connected medical conditions, the Board notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the veteran's favor, and signs and symptoms be attributed to the service-connected condition.  There is no opinion stating that the Veteran's service connected disabilities alone caused or aggravated the Veteran's major depression.  However, there is also no opinion that provides a negative finding to such an opinion.  Therefore, in this case, if the major depression is attributable to both service-connected and non service-connected conditions as alleged by Dr. J.L.L.M., resolving doubt in the Veteran's favor, the signs and symptoms of his service-connected diabetes and its secondary conditions must be considered the cause of his major depression.  

Based on the findings by the private physicians, to include the persuasiveness of Dr. J.A.J.'s medical statement and his August 2009 RO hearing testimony, and resolving all reasonable doubt in the Veteran's favor, service connection for major depression, secondary to service-connected diabetes mellitus, type II, and its secondary conditions, is warranted.  

As for the Veteran's claim for service connection for a heart condition and a kidney condition, these claims, must fail.  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, however, there is no medical evidence of a disability of a heart condition or a kidney condition at any time during the period under appellate review.  Rather, the Veteran has complained of atypical chest pain on occasion.  In March 2008, he underwent a myocardial perfusion because there was some indication that he may have myocardial ischemia.  The examination did not meet the ischemia criteria.  Additionally, there has been no medical evidence of any kidney condition.  During his March 2008 VA examination, he indicated that on one occasion, he suffered from a severe pain in the kidney area and he was told that it may be a kidney stone.  He maintains that he thought it could be related to his diabetes mellitus, type II.  That examination showed no evidence of a heart condition or renal involvement on examination or laboratory findings.  Although the Veteran has periodically had atypical chest pain, and on one occasion pain in the kidney area, it is important to note, pain does not, by itself, without a diagnosed or identifiable underlying malady or condition, constitute a disability for which service connection may be granted.  See also Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Thus, since the evidence does not show that he presently has a heart condition or a kidney condition, there is no basis upon which to grant service connection on a direct, presumptive, or secondary basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e), and 3.310.  Therefore, service connection for a heart condition and a kidney condition is not warranted.  

Increased Rating-Diabetes Mellitus, type II

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

At the outset, the Board notes that the Veteran is appealing the disability rating assigned for his diabetes mellitus.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

By rating decision of July 2003, service connection for diabetes mellitus, type II was granted.  A 10 percent rating was awarded, effective April 2003.  By rating decision of November 2006, the Veteran's 10 percent rating was increased to 20 percent, effective June 2006.  The rating has continued at 20 percent under DC 7913 since that time.  The Veteran filed his claim for an increased rating in December 2007.

A 20 percent rating is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A maximum 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process.  Note (2) to DC 7913 states that, when diabetes mellitus has been diagnosed conclusively, a glucose tolerance test should not be requested solely for rating purposes.  See 38 C.F.R. § 4.119, DC 7913, Notes (1), (2) (2011).  

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities. 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

The Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for any time during the appellate period.  

The Veteran underwent VA examination in March 2008.  He related that he had uncontrolled diabetes.  He stated that he initially was started on Metformin medication but due to the adverse gastrointestinal effects, he stopped using the medication.  He later was treated with Avandia and it was discontinued due to elevated liver enzymes.  He reported that he was currently placed under a strict diet in an effort to control his diabetes.  Despite the strict diet, his diabetes is uncontrolled.  He also reported diminished ability to perform household chores.  He denied ketoacidosis or hypoglycemic reactions or hospitalization for the same.  There had been weight loss since his last examination as he was on a diet.  He reported that he was unable to perform any strenuous activities due to his neuropathy.  He reported that he saw his diabetic provider every three months.  During the examination, there was no evidence of cardiac condition or kidney condition.  Laboratory findings showed his HbA1c (6.7) was elevated.  The pertinent diagnosis was diabetes mellitus, type II.  

VA outpatient treatment records were obtained and reviewed.  In December 2007, it was noted that no diabetic retinopathy was found.  His HbA1c was 6.5.  In June 2008, the Veteran was using 1/2 tablet of Glyburide before breakfast.  He was not doing any exercises.  He was eating light and having his last meal of the day at 4:30 pm.  He stated that he was showing signs of hypoglycemia after breakfast but was not testing his blood sugar.  His average blood sugar reading was 145 in fasting.  In August 2008, his HbA1c was 6.4.  

A review of the record shows that throughout the appellate period, the Veteran's service-connected diabetes mellitus is managed by an oral hypoglycemic agent and a restricted diet.  He was not noted to be exercising regularly due to his neuropathy, but there was no evidence of use of insulin or regulation of activities, necessary to warrant a 40 percent rating.  There is also no evidence that the Veteran was experienced episodes of ketoacidosis or hypoglycemic reactions, which are necessary to assign higher (60 and 100 percent) ratings.  

The Board recognizes that under Note (1) to Diagnostic Code 7913, the rater is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent rating.

In this case, the Veteran's previously service-connected peripheral neuropathy, left sided partial cranial nerve III palsy, and mature cataract, which are all considered to be compensable complications of diabetes, have been rated.  Further, as a result of this decision, service connection has been established for major depression, due to his service-connected diabetes mellitus, type II.  In any event, absent evidence that the Veteran's service-connected diabetes mellitus requires regulation of activities, the Board finds that the criteria for a rating greater than 20 have not been met.  

With respect to his claim, the Board has also considered the statements of the Veteran that his disability warrants a higher rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the Veteran's diabetes mellitus-has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

Based on the evidence, the Board finds that a rating in excess of 20 percent is not warranted for the disability on appeal.  

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's diabetes mellitus type II, was applied to the applicable rating criteria, and case law.  Although the applicable criteria provide for higher ratings, the Board fully explained why a higher rating was not warranted.  Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's diabetes mellitus disability picture includes exceptional factors.  Referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and material."   Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for arterial hypertension was denied in a September 2004 rating decision.  The RO essentially determined that the evidence of record failed to establish that the Veteran's arterial hypertension was proximately due to the Veteran's service-connected diabetes mellitus, type II, nor was it due to his active service.  The Veteran did not appeal the September 2004 denial and the claim has since become final.  

The Veteran most recently filed to reopen the claim for service connection for arterial hypertension.  An August 2008 rating decision continued to deny the claim.  The RO determined that the evidence presented was not new and material to reopen the claim for service connection for arterial hypertension.  The Veteran continues to argue that his arterial hypertension is caused by his service-connected diabetes mellitus, type II.  

The evidence received since the September 2004 final decision includes Social Security Disability medical records, VA outpatient treatment records and a VA March 2008 examination.  

The Social Security disability medical records were new as they had not been part of the evidence before.  However, they were not material as they were unrelated to the Veteran's arterial hypertension.  Therefore, new and material evidence has not been submitted to reopen the claim for service connection for arterial hypertension.  

The Veteran's VA outpatient treatment records are also not new and material.  Although those records were not previously reviewed in connection with the Veteran's claim, these records do not raise a reasonable possibility of establishing the claim.  These VA outpatient treatment records show treatment for arterial hypertension, but they do not establish that the hypertension is related, aggravated, or caused by the Veteran's service-connected diabetes mellitus, type II or that it was related to his active service.  Therefore, this evidence is not new and material to reopen the claim for service connection for arterial hypertension.  

Further, the Veteran underwent a VA examination in March 2008.  This examination report, is new, as it has not been a part of the evidence before.  However, it is not material, to reopen the claim.  This examination report indicates, in pertinent part, that the Veteran has no evidence of renal involvement; therefore, his arterial hypertension is not due to his service-connected diabetes mellitus, type II.  This evidence does not raise a reasonable possibility of substantiating the claim for service connection for arterial hypertension; therefore, it is not new and material to reopen the claim.  

As the evidence received since the last final denial in September 2004 is not both new and material, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim for service connection for arterial hypertension, the benefit of the doubt rule is not applicable.  


ORDER

Service connection for major depression, secondary to service-connected diabetes mellitus, type II, is granted.  

Service connection for a heart condition is denied.  

Service connection for a kidney condition is denied.  

An increased rating for diabetes mellitus, type II is denied.  

New and material evidence to reopen the claim of service connection for arterial hypertension has not been submitted, and the claim is denied.  


REMAND

Remand is required for several issues in this case.  

The Veteran claims that his diabetic neuropathy of the upper and lower extremities, status post left-sided partial cranial nerve III palsy, mature cataract, left eye, and erectile dysfunction are more severe than the current evaluation reflects.  He also claims that he is unable to work as a result of his service-connected disabilities.  

As to the Veteran's diabetic neuropathy of the upper and lower extremities, the Veteran underwent a VA examination March 2008.  He had a nerve conduction test; but the findings were not interpreted.  It is also unclear from the nerve conduction test and the findings on examination as to whether the Veteran's neuropathy is mild, moderate, or severe of the upper extremities or whether the lower extremities symptomatology is mild, moderate, moderately severe, or severe with marked muscular atrophy as it relates to his lower extremities.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  Therefore, the Veteran should be provided a fully informed examination.  

As for the Veteran's status post left-sided partial cranial nerve III palsy and mature cataract of the left eye, the Veteran underwent an April 2008 VA eye examination to determine the severity of these two service-connected disabilities.  He was diagnosed with refractive error, mild to moderate dry eyes, and left eye pseudophakia.  He did not have diabetic retinopathy.  The examiner indicated in his findings that the Veteran had loss of vision caused by refractive error, which was not caused by diabetes mellitus, type II.  However, the examiner did not identify what, if any symptomatology was due to the Veteran's service-connected status post left-sided partial cranial nerve III palsy and mature cataract of the left eye.  

Again, if an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011).  The Veteran should undergo additional VA testing and it should be related which symptoms, if any, are related to his service-connected status post left-sided partial cranial nerve palsy and mature cataract of the left eye.  

Further, the Veteran is service-connected for erectile dysfunction, secondary to his service-connected diabetes mellitus.  Although this issue was on appeal, no examination was performed directly related to this condition.  The Veteran should undergo examination related to his erectile dysfunction.  


Finally, the Veteran has filed a claim alleging that he is unemployable due to his service-connected disabilities.  The Veteran's major depression, deemed a complication of his service-connected diabetes mellitus, type II, has been service connected.  That disability, including those on appeal to be reevaluated, and any other service-connected disabilities not on appeal should be evaluated in connection with the Veteran's TDIU claim and determined whether they solely or in the aggregate prevent him from being able to secure and follow substantially gainful employment.  See 38 C.F.R. § 4.16 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the Veteran's VA outpatient treatment records from August 2008 to the present related to the Veteran's service-connected disabilities and claimed disabilities and associate those records with the claim folder.  

2.  After obtaining the aforementioned VA records, the Veteran should be provided a VA neurological examination to determine the current severity of his diabetic neuropathy of the upper and lower extremities.  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the effected nerve group(s). 

The rationale for the opinion expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.  

3.  Next, the Veteran should be afforded a VA eye examination to determine the current degree of severity of his status post left-sided partial cranial nerve III palsy and mature cataract of the left eye.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should indicate what, if any, symptomatology is related to the Veteran's status post left-sided partial cranial nerve III palsy and also to his mature cataract of the left eye.  If loss of vision or any other symptomatology is related to the aforementioned disabilities and any nonservice-connected disabilities, the examiner should attempt to indicate what disability or percentage of disability is related to his service-connected status post left-sided partial cranial nerve palsy and also to his service-connected mature cataract of the left eye and what percentage is related to his nonservice-connected disability(ies).  If the symptomatology cannot be separated, the examiner should so state.  

4.  After evaluation of all of the service-connected disabilities, the RO must provide the Veteran with a VA general examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service- connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinion.  

5.  Following such development, the ROC/AMC should review and readjudicate the claims.  See 38 C.F.R. § 4.2 (2010).  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  If any such action cited above does not resolve the claims, the RO/AMC shall issue the Veteran a SSOC.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2011).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


